DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of March 30, 2021 has been fully considered.  The amendments overcome the rejections set forth in the previous office action.  Upon further detailed consideration, the new claim scope is addressed as set forth below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 8, 9, 12, 15, 19, 29, and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Each of claims 2, 8, 9, 12, 15, 19, 29, and 37 refer to “the support” which lacks antecedent basis, and it is unclear whether the language is referring to the upper support or the lower support. Clarification is necessary.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 8, 9, 11–15, 17, 19, 23, 27, 29, 31, 32, and 37–39 are rejected under 35 U.S.C. 103 as being unpatentable over Erikson (US 5,402,732) in view of Jerich (US 8,100,614).
Regarding claim 1, Erikson discloses an apparatus for storing or transporting flowable materials or other materials, the apparatus comprising 
a container (50) and 
an upper support (10), 
the container (50) being supported by the upper support (10)(figure 4), 
the upper support (10) adapted to sit on or be mounted across an upper part of an open top railway wagon or open top truck or truck trailer used for transporting bulk commodities (figure 4; column 6, lines 47-50), 
wherein the apparatus is movable between an expanded configuration in which the container is expandable into a lower part of the open top railway wagon or open top truck or truck trailer used for transporting bulk commodities, and a collapsed configuration in which the container is collapsible to the support (see column 9, lines 6-25; the containers are disclosed as being bladders which can be emptied through the bottom; these containers fall within the scope of the expanded/collapsed claim language 
wherein the weight of the support and container is borne by the upper part of the railway wagon or truck or trailer when the container is in the collapsed configuration and the apparatus is positioned on a railway wagon or truck or truck trailer (see column 6, lines 47-50, column 8, lines 32-37, and figure 4; emptying and rolling up or folding the bladders will result in the weight being borne by the upper edge of the railway wagon), 
wherein the upper support comprises an upper support frame (see figures 1 and 2).
Erikson does not disclose a lower support which is a support frame or platform, the lower support being located below the container, and connected to the upper support by one or more movable members.  
Jerich teaches that it is known to support a flexible container (13) for shipping with a lower support (12) below the container (13) and connected to an upper support (horizontal support bar seen in figure 3) by movable members (18).
It would have been obvious to one skilled in the art to provide the device of Erikson with a lower support connected to the upper support by movable members, based on the teaching of Jerich, for the purpose of stabilizing and providing additional support to the container.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, Erikson discloses that the weight of the support and container is borne by upper edges of the railway wagon or truck or truck trailer when the container is in the collapsed configuration and the apparatus is positioned on a railway wagon or truck or truck trailer. (see column 6, lines 47-50, column 8, lines 32-37, and figure 4; emptying and rolling up or folding the bladders will result in the weight being borne by the upper edge of the railway wagon).  

Regarding claim 3, Erikson discloses that the apparatus is removably positioned on the railway wagon or truck or truck trailer (see figures 3 and 4)

Regarding claim 4, Erikson discloses that the container (50) comprises a bladder type container that expands when filled and can be collapsed when being emptied or is empty (column 8, lines 22-24 and figure 3).  

Regarding claim 8, Erikson discloses that the container is connected to the support or the container is removably connected to the support (via hook 42 and cable 46).

Regarding claim 9, Erikson discloses that the container is connected to the support by one or more slings (46).



Regarding claim 12, Erikson discloses that the support comprises a frame (see figure 3).

Regarding claim 13, Erikson discloses that wherein the frame is adapted to rest on or sit on an upper part of the railway wagon or truck or truck trailer (see figures 3 and 4)

Regarding claim 14, Erikson discloses that the frame (20) has one or more cross members (30) that extend across the top of the railway wagon or truck or truck trailer and some or all of the cross members rest on the top of the railway wagon or truck or truck trailer or some or all of the cross members rest on the upper edges of the railway wagon or truck or truck trailer (figure 7).

Regarding claim 15, Erikson discloses that the support (10) is provided with one or more downwardly extending projections (38) or members, wherein the one or more downwardly extending projections or members extend downwardly from the one or more cross members.



Regarding claim 19, Erikson discloses that wherein the support comprises a support member (20).

Regarding claim 23, Erikson in view of Jerich accounts for this subject matter in that the movable members (18) are straps (column 5, lines 17 of Jerich).  The obviousness rationale above therefore accounts for this subject matter.  

Regarding claim 27, Erickson in view of Jerich accounts for this subject matter in that the lower support includes a holding means (19) capable of holding the lower support (12) in position relative to the upper support (horizontal bar).  The obviousness rationale above therefore accounts for this subject matter, when the apparatus is in the collapsed position (MPEP 2114; a user can manipulated the means 19 at any time).  

Regarding claim 29, Erikson discloses that the support comprises one or more lifting points (70) to enable the support to be lifted off the railway wagon or truck or truck trailer and lifted onto or into the railway wagon or truck or truck trailer.



Regarding claim 32, Erikson discloses a method comprising placing the apparatus in or on an open top railway wagon (figure 4), filling the container with liquid (column 9, line 48 and column 10, line 31), transporting the railway wagon or truck or truck trailer to the other location (column 9, line 45-60), removing the apparatus from the railway wagon (column 10, line 39) and emptying the liquid from the container or using the container as a mobile storage container (column 10, lines 31-47; the step of emptying or using for storage encompasses all possibilities and is therefore taught by the reference which discloses filling the container.  In other words, the claim language defining that the containers are filled and then either emptied or used for storage is the same thing as saying “emptied or not emptied” which encompasses all possibilities).

Regarding claim 37, Erikson discloses the apparatus of claim 1 as discussed above and also discloses the open top railway wagon (see figure 4), the apparatus being positioned on the railway wagon or truck such that the support sits on or is mounted across an upper part of an open top railway wagon (see figure 4).

Regarding claim 38, Erikson discloses that the upper part of the open top railway wagon or open top truck or truck trailer bears the weight of the apparatus when the 

Regarding claim 39, Erikson discloses that at least some upper edges of the open top railway wagon or open top truck or truck trailer bear the weight of the apparatus when the container is in the collapsed configuration (see figure 4 and explanation in claim 1 above).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erikson (US 5,402,732) in view of Jerich (US 8,100,614) and further in view of Williamson (US 4,143,796).
Regarding claim 6, Erikson and Jerich account for much of the claimed subject matter as discussed above, but does not appear to disclose an opening with closure means.  
Williamson discloses a container with an opening (at 72) having closure means (78, 80).  
It would have been obvious to one skilled in the art to provide the system of Erikson in view of Jerich with the container opening and closure means configuration of Williamson for the purpose of allowing convenient dispensing of contents.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Additional Prior Art
	The attached PTO-892 form includes references which are not relied upon above but are considered relevant to the amended claims:
	Sortwell (US 5,897,012) disclose a container having a bladder (22) and a lower support (26); and
	Van Giezen (US 5,622,277) discloses a container having a bladder (2), an upper support (26), a lower support (3), and movable members (4) therebetween.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799